Mr. Justice Brown dissenting in part: I do not oppose the reversal of this judgment on the ground that it is against the weight of the evidence in the record. I think a new trial should have been granted below on that ground. The case turns upon the negligence of the defendant in allowing his infant son to use the air gun. The jury were properly instructed to that effect and that the father was not liable for the tort of his child, unless such negligence was shown. In my opinion, the question of whether the defendant was so negligent depends principally on the credibility of the witnesses. I do not think that plaintiff’s story is entirely unaided by elements of probability, although her testimony seems to be outweighed. I think, therefore, that the cause should be remanded for another trial before another jury, and that if such other jury should again find for the plaintiff, even on the same evidence, the verdict should then be allowed to stand.